Order entered January 7, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01162-CV

                              HM RUBY FUND, L.P., Appellant

                                               V.

                          C.A. RUNDELL, JR., ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-09062

                                           ORDER
       Before the Court is appellant’s January 5, 2015 second motion for an extension of time to

file a brief seeking an extension of forty-five days. We GRANT the motion TO THE EXTENT

that appellant shall file its brief by FEBRUARY 13, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE